Citation Nr: 0718399	
Decision Date: 06/19/07    Archive Date: 06/29/07	

DOCKET NO.  03-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture at L1 with anterior wedging at L1 and 
anterior disc herniation at L1-L2, currently evaluated at 40 
percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1967 to March 
1970.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, that denied the 
benefits sought on appeal.  In August 2006, the Board 
returned the case for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Under the schedular criteria for evaluating back 
disabilities in effect prior to September 2002, the veteran's 
compression fracture and disc disease manifested a 
demonstrable deformity of a vertebral body and severe 
limitation of lumbar spine motion, with symptoms of 
intervertebral disc syndrome that combine to produce a 
pronounced disability of the lumbar spine.

2.  Under the schedular criteria in effect before and after 
September 23, 2002, the veteran's compression fracture and 
disc disease did not manifest a vertebra fracture with cord 
involvement which rendered the veteran bedridden or required 
the use of long leg braces.

3.  Under the criteria in effect from September 2003, the 
veteran's vertebral fracture and disc disease has not 
manifest unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of a 
compression fracture of L1 with anterior wedging of L1 and 
anterior disc herniation of L1-2 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5285 & 5243 
(2000-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2005, March 2006, April 2006 
and September 2006 [Month & Year (and Month & Year)].  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
must be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his back disability does not accurately reflect 
the severity of that disability.  The Board presently grants 
the appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

A rating decision dated in April 1970 granted service 
connection for residuals of a compression fracture of L1.  
That rating decision assigned a 10 percent evaluation under 
Diagnostic Code 5285 based on an examination that reportedly 
showed a full painless range of motion of the back with no 
tenderness or muscle spasm and X-ray evidence of an old 
compression fracture of L1.  That rating decision remained in 
effect until, during the course of this appeal, a rating 
decision dated in May 2001 increased the evaluation from 
10 percent to 20 percent and evaluated the disability under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  A rating decision dated in March 2005 subsequently 
further increased the evaluation for the veteran's disability 
from 20 percent to 40 percent under Diagnostic Code 5243 and 
recharacterized the disability as residuals of a compression 
fracture of L1 with anterior wedging of L1 and anterior disc 
herniation of L1-2.

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation for his back disability, an 
evaluation in excess of 40 percent for residuals of a 
vertebral fracture, specifically a 60 percent evaluation, was 
for assignment without cord involvement with abnormal 
mobility requiring a neck brace (jury mast) and a 100 percent 
evaluation was assigned with cord involvement rendering the 
individual bedridden or requiring long leg braces.  In other 
cases, the vertebral fracture was rated in accordance with a 
definite limitation of motion or muscle spasms and adding 
10 percent for demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).  Evaluations 
based on limitation of lumbar spine motion include a 
10 percent evaluation for slight limitation of motion, a 
20 percent evaluation for moderate limitation of motion and a 
40 percent evaluation for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

A higher evaluation could be assigned for the veteran's back 
disability for intervertebral disc syndrome under Diagnostic 
Code 5293.  Under that Diagnostic Code, the currently 
assigned 40 percent evaluation contemplates severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief and the next higher 60 percent evaluation 
contemplates findings of a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003 the schedular criteria used to 
evaluate the spine were revised and amended.  Under the 
September 2002 changes, intervertebral disc syndrome was 
evaluated based on either on its chronic neurologic and 
orthopedic manifestations or on the total annual duration of 
incapacitating episodes, whichever would result in a higher 
evaluation.  A 40 percent evaluation was for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and a 60 percent 
evaluation was for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Notes following the amended Diagnostic Code 5293 advise that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

With respect to chronic orthopedic manifestations, under the 
rating criteria in effect in 2002, a 40 percent evaluation is 
for assignment for severe limitation of lumbar spine motion 
or favorable ankylosis of the lumber spine under Diagnostic 
Codes 5292 and 5289, respectively, and a 50 percent 
evaluation was for assignment under Diagnostic Code 5289 for 
unfavorable ankylosis.  

As for neurological manifestations, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete.  For example, under the Diagnostic 
Codes 8520 pertaining to the sciatic nerve, a 10 percent 
evaluation is for assignment for mild incomplete paralysis, a 
20 percent evaluation for moderate incomplete paralysis, a 
40 percent evaluation for moderately severe incomplete 
paralysis, and a 60 percent evaluation for severe incomplete 
paralysis with marked muscular atrophy. 

The changes effective September 26, 2003, provide for a 
General Rating Formula for Diseases and Injuries of the Spine 
that assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under the General Rating Formula, a 20 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The next higher 
40 percent evaluation is for assignment when forward flexion 
of the thoracolumbar spine is 30 degrees or less or when 
there's favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations at the 50 percent level are 
provided for with evidence of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 & 5242.  The criteria for 
evaluating Intervertebral Disc Syndrome remained unchanged 
from the September 2002 changes.

The evidence for consideration in assessing the severity of 
the veteran's back disability and the appropriate evaluation 
to be assigned for that disability includes testimony and 
statements presented by the veteran, VA and private medical 
records and the findings reported on VA examinations 
performed in February 2001, December 2002, December 2004, and 
January 2007.  

After reviewing this evidence, the Board finds that the 
veteran is entitled to a 60 percent evaluation under the 
criteria in effect when the veteran filed his claim for an 
increased evaluation in July 2000, but that he is not 
entitled to an evaluation in excess of 60 percent under the 
criteria in effect when the veteran filed his claim or under 
the revised criteria that became effective in September 2002 
and 2003.

In this regard, the April 1970 rating decision assigned a 
10 percent evaluation for residuals of a compression fracture 
under Diagnostic Code 5285 based on the presence of a 
demonstrable deformity of the vertebral body.  That 
10 percent evaluation has remained in effect since that time 
and represents a protected rating for that disability.  
38 C.F.R. § 3.951(b).  

The February 2001 VA examination demonstrated the presence of 
severe limitation of lumbar spine motion, thereby entitling 
the veteran to a 40 percent evaluation based on his 
limitation of motion.  Lumbar flexion was noted to be painful 
at 26 degrees, but limited to 36 degrees with pain, extension 
limited to 18 degrees with pain going down to the left lower 
back and down to the buttock, with bending limited to 
12 degrees towards the left and 10 degrees towards the right 
with pain at the end and rotation limited to 30 degrees 
bilaterally.  There was no focal weakness and the veteran had 
sluggish deep tendon reflexes in the knees and ankles, but 
deep tendon reflexes were elicited at the range of 1+ to 2+ 
inconsistently.  Sensory examination was unremarkable.  The 
assessment following the examination was of a history of an 
L1 compression fracture as a residual of a severe motor 
vehicle accident and L1-L2 moderate disc herniation anterior 
with degenerative joint disease of the lumbar spine with an 
anterior osteophyte predominantly at the L1-L2 and some 
lumbar disc disease in the lower level.  It was noted that 
the veteran continued to experience chronic low back pain, 
limitation of motion and some radicular pain and inconsistent 
sluggish deep tendon reflexes in the lower extremities and 
subjective episodes of sciatica more towards the left and 
during periods of flare-ups during which the veteran may lose 
some additional loss of range of motion because of pain.  The 
examiner commented that the veteran was apparently 
significantly disabled due to his chronic back pain.

While the veteran is at least entitled to a 50 percent 
evaluation based on the presence of a demonstrable deformity 
of a vertebral body and severe limitation of motion of the 
lumbar spine, the evidence under the criteria in effect prior 
to September 2002 creates a reasonable doubt as to whether 
the veteran meets the criteria for a 60 percent evaluation 
under Diagnostic Code 5293.  Objective clinical findings 
demonstrated the presence of severe limitation of motion at 
the time of the examination, as well as decreased reflexes 
and what the examiner described as subjective episodes of 
sciatica.  

While the veteran may not have experienced persistent 
symptoms compatible with sciatic neuropathy, since the 
examiner indicated that the veteran would experience 
additional sciatica and flare-ups during which he would have 
additional disability in terms of further loss of range of 
motion because of pain, the examination report indicates that 
the veteran would be more severely disabled during a period 
of flare-ups beyond that which was demonstrated at the time 
of the February 2001 VA examination.  

Therefore, resolving reasonable doubt in the veteran's favor, 
the veteran is entitled to a 60 percent evaluation for 
pronounced intervertebral disc syndrome under the criteria in 
effect when the veteran initially filed his claim.

The evidence does not demonstrate an entitlement to an 
evaluation in excess of 60 percent.  The residuals of the 
vertebral fracture have not been characterized as having cord 
involvement, nor have they rendered the veteran bedridden or 
requiring the use of long leg braces.  Therefore, entitlement 
to the next higher evaluation under Diagnostic Code 5285 is 
not warranted.

As for an evaluation in excess of 60 percent under the 
criteria in effect in September 2002, the 60 percent 
evaluation represents the highest schedular evaluation under 
Diagnostic Code 5293, as it did at the time of the veteran's 
initial evaluation.  Higher evaluations could be assigned, 
again if the veteran's fracture residuals had cord 
involvement, rendered him bedridden or required long leg 
braces or if chronic orthopedic and neurological 
manifestations resulted in a higher evaluation.  While the 
December 2002 VA examination did not report specific range of 
motion for the lumbar spine, the Board will assume that the 
veteran continued to manifest severe limitation of lumbar 
spine motion, and therefore, in order to warrant a higher 
combined evaluation for the veteran's back disability the 
evidence would need to demonstrate severe incomplete 
paralysis of the sciatic nerve with marked muscle atrophy, 
thereby warranting the assignment of a 60 percent evaluation 
for neurological manifestation.  This is because a 40 percent 
evaluation for moderately severe incomplete paralysis of the 
sciatic nerve, when combined to a 40 percent evaluation for 
severe limitation of motion yields an evaluation no greater 
than the currently assigned 60 percent evaluation.  See 
38 C.F.R. § 4.25, 4.71a, Diagnostic Code 5292, 4.124(a), 
Diagnostic Code 8520.  

However, at the time of the December 2002 VA examination 
muscle power and tone in the lower extremities was described 
as 5/5 bilaterally in all muscle groups and deep tendon 
reflexes were 1+ and symmetrical in the knees and ankles 
bilaterally.  Sensory examination showed patchy decreases in 
sensation of the lower extremities in the L1 dermatome.  
These findings do not demonstrate severe incomplete paralysis 
of the sciatic nerve and the veteran is therefore not 
entitled to a higher evaluation based on a combination of 
chronic orthopedic and neurological manifestations under the 
criteria in effect from September 2002.

Under the criteria currently in effect which became effective 
in September 2003, the  veteran is not entitled to an 
evaluation in excess of 60 percent.  In order to warrant an 
evaluation in excess of 60 percent under the General Rating 
Formula for Diseases and Injuries of the Spine the evidence 
must demonstrate unfavorable ankylosis of the entire spine.  
Again, the 60 percent evaluation represents the highest 
evaluation under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes.  While it might be 
possible to evaluate orthopedic and neurological 
manifestations separately, the medical evidence still does 
not demonstrate that the veteran has severe incomplete 
paralysis of the sciatic nerve.  

While neurological findings were reported at the time of both 
the December 2004 and January 2007 VA examinations, findings 
reflective of severe incomplete paralysis of the sciatic 
nerve with marked muscle atrophy were not shown on VA 
examinations performed in December 2004 and January 2007.  
The December 2004 VA examination noted the deep tendon 
reflexes were diminished at the patella at 1+ bilaterally but 
that ankle reflexes were absent.  Sensory examination 
disclosed the presence of a global dullness of the right 
peroneal distribution, but that muscle tone was normal.  At 
the time of the January 2007 VA examination muscle strength 
was described as 5/5 and there was no thigh atrophy 
appreciated.  Therefore, the veteran is not entitled to an 
evaluation in excess of 60 percent under the criteria that 
became effective in September 2003.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 60 percent evaluation for residuals of a 
compression fracture of L1 with anterior wedging at L1 and 
anterior disc herniation at L1 and L2 is granted.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


